Title: James Madison to Alexander Garrett, 9 June 1834
From: Madison, James
To: Garrett, Alexander


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            June 9th. 1834.
                            
                        
                        
                        Having thought it my duty, under the existing state and prospect of my health, to forward to the Governour my
                            resignation as a visitor of the University of Virginia, I return your Draft on the Literary Fund that it may receive the
                            requisite sanction from the proper source. Be pleased to accept at the same time assurances of my high esteem and cordial
                            respects.
                        
                            
                                (Signed) James Madison
                        
                    